Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2021 has been entered.

Claim Status
Applicant’s claim amendments and arguments in the response filed 16 July 2021 are acknowledged. 
Claims 1, 2, 4, 5, 11-24, 26, 28-32, 34-62 & 64-68 are pending. 
Claims 3, 6-10, 25, 27, 33 & 63 are cancelled. 
Claims 1, 59-61 & 65 are amended. 
Claims 13, 14, 16-24, 34-51, 53-57 & 64 are withdrawn. 
Claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62 & 65-68 have been examined on the merits.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Examination on the merits is extended to the extent of the following species:
Anthracycline-Doxorubicin
Second Active-Rapamycin (electrostatically neutral)
 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New and Maintained Objections/Rejections
Specification
The disclosure stands objected to because of the following informalities: the specification still contains undefined trademarks/tradenames (e.g. Eudragit RS100 and Eudragit P-4135F).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, Eudragit®  RS100 (co-polymer of poly (ethylacrylate, methyl-methacrylate and chlorotrimethyl-ammonioethyl methacrylate).
Appropriate correction is required. 
Applicant is reminded to check the entire disclosure to ensure that the application all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).

Response to Arguments
Applicant argues specification amendments are “not believed [to be] necessary under
the present circumstances (a) because the nature of these products is set forth in the
specification ("These Eudragit® polymers are acrylic copolymers including quaternary
ammonium group containing alkyl methacrylate monomers. They are not crosslinked.")
and (b) because these products are merely being recited in conjunction with a prior art reference, specifically, Lamprecht et al., Eur J Pharm and Biopharm, 2005, 59, 367-371”.
This is not persuasive. Generic statements like those presented in specification and Applicant’s arguments do not inform a reader as to what a tradenamed product is chemically. As argued by Applicant, the above passage is describing a drawback/pitfall of a prior art species. How is an ordinary skilled artisan to know what those species are so they can be avoided should the trademarks change/fall out of use, or make informed choice as to suitable alternatives if the chemical name is not known?  The purpose of the specification is to inform the ordinary skilled artisan so that they can make and use the invention. How is the ordinary skilled artisan supposed to accomplish this when it is unclear what, and what does not, work? 

Claim Objections
Claims 1, 12, 15, 31, 59-61, 65 & 66 are objected to because of the following informalities: Claims 1, 59-61 & 65 contain two step (d)s.  These claims also have bad grammar reciting in step (a) “the second pharmaceutically active compound an organic solvent”.
In claim 31 the chemical formula for Y1 is illegible (see the chemical structures for line 6).
In claims 60 & 65, a space is needed between the “1500” and “µm”.
Claim 12 is not in the same form as claim 11 from which it depends. Claim 11 recites “the anthracycline compound” while claim 12 recites “the anthracycline”.
Applicant may wish to consider whether an amendment to claim 12 to recite “the anthracycline compound” would obviate the objection.
Claim 15 is not in the same form as claim 1 from which it depends. Claim 66 is not in the same form as claim 65 from which it depends. Claims 15 & 66 recite “the second active” while claims 1 & 65 recites “the second pharmaceutically active compound”. 
Applicant may wish to consider whether an amendment to claims 15 & 66 to recite “the second pharmaceutically active compound” would obviate the objection.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62 & 65-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims  1, 59-61 & 65 recite product by process limitations including “ wherein the first and second pharmaceutically active compounds are loaded into the microspheres by a method comprising (a) contacting the microspheres in substantially dry form with a solution of the second pharmaceutically active compound an organic solvent, whereby a solution of first pharmaceutically active compound in the solvent becomes impregnated into the microspheres, (b) separating drug solution which has not impregnated the microspheres, (c) contacting the impregnated microspheres with aqueous liquid whereby the first pharmaceutically active compound is precipitated in the microspheres, (d) contacting the microspheres containing the precipitated first pharmaceutically active compound with an aqueous solution of the second pharmaceutically active compound to allow the second pharmaceutically active compound to be electrostatically bound in the matrix, and (d) recovering the microspheres” (emphasis added).  Applicant argues that support for these amendments are in the original method claims.  This is not persuasive.  The original method claim 36 recites “a drug delivery matrix which comprises a water-insoluble, water-swellable ionically charged polymer which is swellable in water at room temperature to an equilibrium water content in the range 40 to 99% by weight based on polymer plus water is contacted with a solution of drug having a water-solubility less than 58 10 g/L at room temperature [e.g. rapamycin] in an organic solvent which is capable of swelling the polymer, whereby the solution becomes impregnated into the matrix; any drug solution which has not impregnated the polymer matrix is separated;  5 the impregnated matrix is contacted with water whereby drug is precipitated in the matrix; the matrix having precipitated drug having low water solubility is contacted with an aqueous solution of an ionically charged drug [e.g. doxorubicin] whereby the matrix swells and ion-exchange with counterions associated with the polymer 10 takes place and charged drug [e.g. doxorubicin] is electrostatically bound in the polymer matrix” (emphasis added). No support is present for the second pharmaceutically active compound/rapamycin being electrostatically bound to the matrix. No support is present for the first pharmaceutically active compound/an anthracycline compound/doxorubicin being precipitated. The claim amendments change the scope of the disclosure; thereby, constituting new matter.
Claims 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58, 62 & 66-68 are rejected under 35 USC 112, first paragraph, because they ultimately depend from 1, 59-61 or 65.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62 & 65-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is internally inconsistent, reciting in line 8, that it is the second pharmaceutically active compound that is precipitated in the matrix of the microspheres. However, the product by process recitation of claim recite that it is the first pharmaceutically active compound that is precipitated. Which is it?
The product by process recitation in claim 1 is also internally inconsistent. In step (a) the second pharmaceutically active compound is with the organic solvent, yet in step (d) it is an aqueous solution. Which is it? Are there missing steps?
Claim 1 is also rejected because there are missing steps and reagents present in the product by process recitation. In step (a), there is “second pharmaceutically active compound an organic solvent”. Is the second active compound in an organic solvent? Or, is this a list with missing commas and reagents? 
Claim 1 is also missing steps in the product by process recitation. Step (a) recites “(a) contacting the microspheres in substantially dry form with a solution of the second pharmaceutically active compound an organic solvent, whereby a solution of first pharmaceutically active compound in the solvent becomes impregnated into the microspheres”. When did the first pharmaceutically active compound show up? Is there a step earlier than step (a)? Was the pharmaceutically active compound already in the dried microspheres? If so, the “becomes impregnated” doesn’t make sense. Is the first pharmaceutically active compound with the second active compound in the organic solvent? Is this the missing reagent?
Claim 1 is missing steps in the product by process recitation in that there are two steps (d)s. 
Claim 1 is also confusing in that the product by process recitation states “(b) separating drug solution which has not impregnated the microspheres”. Is that referring the “second compound organic solvent” or the “first compound in the solvent”. There are up to 3 drug solutions between steps (a) and (b) depending on interpretations of this nebulous portion of the claim.
These analyses are the same for claims 59-61 & 65. 

Claims 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58, 62 & 66-68 are rejected under 35 USC 112, second paragraph, because they ultimately depend from 1, 59-61 or 65.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62 & 65-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis ‘897 (WO 2007/090897), Mondesire (Published: 2004), BBC NEWS (Published: 3/18/2004; previously cited), and LEWIS ‘466 (US 2004/0161466; previously cited).
Claim Interpretation: Claims 1, 59-61 & 65 have been interpreted as the second drug, the one with a solubility of less that 10 g/l (e.g. rapamycin), as being precipitated in the matrix. Claims 1, 59-61 & 65 have been interpreted as the first drug, the one with a cationic charge (i.e. doxorubicin), as being electrostatically bound in the matrix. Support for this interpretation is found in original method claim 36 and Example 4-Method 2 (pg. 36) of the instant specification. 
Claim Analysis: Claims 1,59-61 & 65 recite product by process limitations including “ wherein the first and second pharmaceutically active compounds are loaded into the microspheres by a method comprising (a) contacting the microspheres in substantially dry form with a solution of the second pharmaceutically active compound an organic solvent, whereby a solution of first pharmaceutically active compound in the solvent becomes impregnated into the microspheres, (b) separating drug solution which has not impregnated the microspheres, (c) contacting the impregnated microspheres with aqueous liquid whereby the first pharmaceutically active compound is precipitated in the microspheres, (d) contacting the microspheres containing the precipitated first pharmaceutically active compound with an aqueous solution of the second pharmaceutically active compound to allow the second pharmaceutically active compound to be electrostatically bound in the matrix, and (d) recovering the microspheres”.  
M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”

With regard to claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62 & 65-68, and the elected species, Lewis ‘897 teaches a water-insoluble drug, which may be rapamycin (a drug with a solubility of less than 10 g/l that is electrostatically neutral), precipitated in the core of a particle which may be a microsphere (abstract; pg. 1, ll. 1-5; pg. 8, ll. 10-20; Example 2-pg. 17-18). Lewis ‘897 teaches a polymer, which may be used to form the water-swellable, water insoluble matrix, is polyvinyl alcohol crosslinked using aldehyde-type crosslinking agents such as glutaraldehyde (pg. 11, ll. 20-30). “Of particular value is polyvinyl alcohol macromer, having more than one ethylenically unsaturated pendant group per molecule, by radical polymerisation of the ethylenic groups. Preferably the PVA macromer is copolymerised with ethylenically unsaturated monomers for instance including a nonionic and/or ionic monomer including anionic monomer” (i.e. anionically charged; pg.11, ll. 30-end to pg. 12-15). Lewis ‘897 teaches:

    PNG
    media_image1.png
    482
    430
    media_image1.png
    Greyscale
(pg. 12).

    PNG
    media_image2.png
    258
    494
    media_image2.png
    Greyscale
(pg. 13).
Lewis ‘897 in Figure 8 teaches the size distribution of rapamycin beads is between 200-500 microns (pg. 30).  More broadly, Lewis’897 teaches the particles have a size in the range of 100 to 1500 µm (pg. 11, ll. 1-5). Lewis ‘897 teaches the particles, which include microspheres, have an equilibrium water content in the range of from 40% to 99% by weight (pg. 6, ll. 15-20).   Lewis ‘897 teaches their method for loading the rapamycin microspheres comprises the steps of contacting neat particles, which include microspheres which have dried by lyophilization, with a solution of drug in a first solvent which includes an organic solvent which may be DMSO, to impregnate the particles (pg. 7-9; Lewis ‘897-claim 1). Lewis ‘897 in claim 1 teaches separating the drug solution which has not impregnated the particles from the impregnated particles; and contacting the impregnated particles with aqueous liquid whereby drug is precipitated in the core of the particles. Lewis ‘897 in claim 1 teaches the step of drying the drug-loaded polymer particles. Lewis ‘897 teaches particles, which include microspheres, and embolic agents and used and the drugs in which they contain are used to treat tumors and cancer/carcinoma (abstract; pg. 5 & 8).
Lewis ‘897 does not teach inclusion of doxorubicin (i.e. a cationically charged active compound) in the microspheres or a method in which to load the doxorubicin into the microsphere.
In the same field of invention for treating cancer, Mondesire teaches an admixture of rapamycin and doxorubicin have an additive effect in inhibiting growth of cancer cells (pg. 7031 & 7033).
BBC NEWS teaches, “sometimes [cancer] cells fail to respond [to chemotherapy] because they simply do not have the right apparatus to commit suicide in place and the tumour remains resistant to treatment” (pg. 1).  BBC NEWS teaches “[t]he new approach [to treat cancer] is based on the theory that one drug can be used to restore the ability of cells to commit suicide and the second can actually trigger the suicide process” (pg. 1). BBC NEWS further teaches, “[r]apamycin restores the mechanism [of programmed cell death] ..." while doxorubicin is “able to trigger actual death of cells by damaging their DNA” (pg. 1).  Complete remission of lymphoma was observed in every animal that received the combination of rapamycin and doxorubicin (pg. 1).
LEWIS ‘466 teaches doxorubicin loaded microspheres made out of polymeric embolic material for chemoembolization of tumors (i.e. embolic microspheres having a matrix of polymer in which doxorubicin is the cationic cytotoxic drug; title; [0001]; Figures 1-5). LEWIS ‘466 teaches the microspheres of their invention are administered to patients in need of embolotherapy, for instance hepatocellular carcinoma, as an aqueous suspension; thereby LEWIS ‘466 teaches their inventive composition is an aqueous composition [0043]. LEWIS ‘466 teaches their microparticles when swollen to equilibrium in water have particle sizes in the range 40-1500 µm and in Example 1 teaches the microspheres have sizes from 100-300 µm, 300-500 µm,  500-700 µm, 700-900 µm, and 900-1200 µm when rehydrated in water at 60ºC ([0011], [0106]-[0110]). Thereby, LEWIS ‘466’s microsphere particle size, when swollen in water have the same size range, or overlap with that of the instant claims ([0011]).  LEWIS ‘466 teaches the polymer matrix comprises a crosslinked polyvinyl alcohol polymer which is anionic, water-insoluble, water-swellable and crosslinked with an aldehyde which may be a glutaraldehyde (i.e. abstract; [0001] & [0013]; LEWIS ‘466’s Example 1-[0055]-[0056];  LEWIS ‘466’s claim 9). LEWIS ‘466 teaches the polymer is water-swellable to an equilibrium water content to preferably 75-95% [0033]. The polymer matrix has an anion level that is preferably in the range of 0.1 to 10 meq/g; thereby the anion level taught by LEWIS ‘466 is the same as the claimed range [0031]. LEWIS ‘466 teaches the polymer is Nelfilcon B which is synthetic and is a non-biodegradable polymer as disclosed by pgs. 19-20 of the instant specification. LEWIS ‘466 teaches a polymer matrix that is a crosslinked polyvinyl alcohol which is a polyvinyl alcohol macromer ([0013] & [0014]). These macromers are taught to have 5 to 10 ethylenically unsaturated pendent groups per molecule, including alkylacrylaminoalkyl moieties, acrylic acid or methacrylic acid ([0014]).  LEWIS ‘466 teaches the PVA macromer is copolymerized with the ethylenically unsaturated monomers which are the acidic monomers of the formula: 


    PNG
    media_image3.png
    755
    539
    media_image3.png
    Greyscale

([0015]-[0020]).  LEWIS ‘466 in claim 9 teaches the pendant ethylenic groups are linked via cyclic acetal linkages with oxygen atoms from adjacent hydroxyl groups, preferably formed by the reaction of N-(alk)acrylamino-substituted aldehyde, usually in the form of the dialkyl acetal, preferably N-acrylaminoacetaldehyde dimethyl acetal (LEWIS ‘466’s-claim 9). LEWIS ‘466 teaches the Q anionic group may be “…a carboxylate, carbonate, sulphonate, sulphate, nitrate, phosphonate or phosphate group, preferably a sulphonate group” (i.e. anionic groups; [0025] & [0026]).  LEWIS ‘466 also teaches the following substituents for the formula: 


    PNG
    media_image4.png
    579
    551
    media_image4.png
    Greyscale

([0021] – [0026]).
LEWIS ‘466 finally teaches the composition is for administering to a patient “…having a solid tumour, for instance, a hepatocellular carcinoma…” in need of embolotherapy and delivering cytotoxic agents ([0001] & [0043]). With regard to the recitation the cationically charged active compound is electrostatically bound in the polymer matrix, LEWIS ‘466 teaches amino group present on the anthracycline compound associates with the anionic groups in the polymer matrix and that the water-soluble therapeutic agent is “absorbed in the matrix” (emphasis added; i.e. the cationically charged active compound is electrostatically bound in the polymer matrix; [0035]).  LEWIS ‘466 teaches the composition may also be admixed with other therapeutic agents ([0043]). LEWIS ‘466 teaches their microspheres are injectable by teaching they are administered with a syringe, for example intra-arterial catheter [0043]. Lewis ‘466 teaches their microspheres are loaded with doxorubicin by the method steps of taking vacuum dried microspheres comprising the water-swellable, water-insoluble polymer, and cross-linked PVA macromer and mixing it with a doxorubicin drug solution in water or PBS ([0093]; LEWIS ‘466- Examples 2, 7 & 8: [0112]-[0120]; LEWIS ‘466-claim 1). LEWIS ‘466 teaches collecting the drug loaded microspheres by decantation in Example 8 ([0119]-[120]). LEWIS ‘466 teaches the doxorubicin microspheres use “ionic interactions” between charged groups of the polymer and the drug to bind the drug into the spheres (i.e. the doxorubicin is electrostatically bound; Example 6 [0117]).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed which it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the microspheres taught by Lewis ‘897 [which contain precipitated rapamycin] by adding doxorubicin as suggested by Lewis ‘466, yielding a microsphere in which doxorubicin is electrostatically bound in the microsphere matrix and rapamycin is precipitated in the microsphere because Lewis ‘897  and Lewis ‘466 are both directed to microspheres containing chemotherapeutic agents to treat cancer/solid tumors using the same microspheres made from the same PVA macromer. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because administration of doxorubicin and rapamycin together have an additive effect in inhibiting growth of cancer cells and may improve the remission rate as suggested by the combined teachings of Mondesire and BBC News. 
With regard to the recitation that the rapamycin/second active compound is precipitated in the matrix of the microsphere, Lewis ‘897 teaches the recited microsphere vehicle comprising the crosslinked polyvinyl alcohol and rapamycin precipitated in the microsphere. With regard to recitation that a doxorubicin/first pharmaceutically active agent is electrostatically bound in the matrix, LEWIS ‘466 teaches microsphere of polyvinyl alcohol and doxorubicin with “ionic interactions” between charged groups of the polymer and the drug to bind the drug into the spheres. Since the combined teachings of LEWIS ‘466, LEWIS ‘897, Mondesire and BBC NEWS teach the recited microsphere having the recited polymer matrix and pharmaceutically active agents, the claimed drug interaction with the matrix (i.e. the second pharmaceutically active agent/rapamycin being precipitated in the matrix of the microsphere and ionic binding of the doxorubicin) would necessarily occur since "products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also, the recitation of “wherein…the second pharmaceutically active compound is precipitated in the matrix of the microsphere” appears to be a product-by-process limitation. M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)” (emphasis added).
With regard to the microsphere size, the water-swellable equilibrium water content, water solubility of the second pharmaceutically active compound, and combination index, the prior art teachings overlap or fall within the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).



Response to Arguments
Applicant argues recitation of product-by-process limitations is a potential mechanism from which to further distinguish the presently claimed invention over the micelles as taught by Lewis '880 (reply, pg. 22).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619